Citation Nr: 0203846	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  94-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to service connection for residuals of right 
hand trauma.

3.  Entitlement to service connection for keloids of the 
chest.

4.  Entitlement to service connection for a disability 
described as viral syndrome with lymphoproliferative 
disorder.

5.  Entitlement to a compensable rating for a left knee 
disability.

6.  Entitlement to a compensable rating for a right elbow 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985 
and from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 RO rating that denied service 
connection for residuals of head trauma, residuals of right 
hand trauma, keloids of the chest, and a disability described 
as viral syndrome with lymphoproliferative disorder.  In that 
decision the RO also granted service connection and 
noncompensable ratings for left knee and right elbow 
disorders, and the veteran appeals for compensable ratings.


FINDINGS OF FACT

1.  Head trauma in service is not shown, and in any event 
there are no current residuals of head trauma.  

2.  Right hand trauma in service is not shown, and in any 
event there are no current residuals of right hand trauma.  

3.  Keloids of the chest began during the veteran's first 
period of active duty.

4.  During the veteran's second period of active duty he had 
service in Southwest Asia during the Persian Gulf War, and 
since that period of service he has developed signs and 
symptoms of chronic illness (which has been undiagnosed but 
at times has been described as viral syndrome with 
lymphoproliferative disorder); such illness has been of a 
compensable degree for required duration, and it is 
presumptively related to service in Southwest Asia during the 
Persian Gulf War.

5.  The veteran's service-connected residuals of a left knee 
injury, including any medial meniscus tear, do not result in 
limitation of motion or instability.

6.  The veteran's service-connected right elbow disability, 
including traumatic arthritis, results in no limitation of 
motion or other functional impairment.


CONCLUSIONS OF LAW

1.  Residuals of head trauma were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

2.  Residuals of right hand trauma were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

3.  Keloids of the chest were incurred in active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

4.  A disability due to undiagnosed illness, described at 
times as viral syndrome with lymphoproliferative disorder, 
was incurred in Persian Gulf War service.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 2001); Pub. L. 107-103, 115 Stat. 976 
(2001); 38 C.F.R. § 3.317 (2001).

5.  The criteria for a compensable rating for a left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2001).

6.  The criteria for a compensable rating for a right elbow 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5206, 
5207 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran first served on active duty in the Army from May 
1982 to May 1985.  Service medical records from this period 
of service show folliculitis and seborrhea in March 1983.  In 
June 1984, he was noted as having shaving dermatitis and 
pseudofolliculitis barbae on his face and neck of 
approximately two years duration.  On a periodicic 
examination in October 1984, it was noted that he had a 
hypertrophied horizontal scar on his anterior chest.  Service 
medical records from this period are not otherwise remarkable 
for any of the conditions being claimed.

The veteran had later service in the Army Reserve.  A 
quadrennial examination in March 1989, in connection with 
reserve service, showed that the veteran had scars of acne on 
the anterior aspect of his chest, described as "cheloids."  

The veteran again had active duty in the Army from September 
1990 to April 1991, and this included service in Southwest 
Asia from October 1990 to April 1991 during the Persian Gulf 
War.  During this period of service he was a graves 
registration specialist.  At the April 1991 examination for 
separation from this period of service, he was noted as 
having mild swelling and painful motion of the left knee, as 
well as papule formation on the chest cage; the neck and 
upper extremities were normal.  On an associated medical 
history form it was noted that the veteran injured his left 
knee and right elbow in a March 1991 vehicle accident.

In April 1991, shortly after release from active duty, the 
veteran was evaluated at a VA facility for left knee and 
right elbow complaints.  Range of motion of the of the left 
knee was 0 to 140 degrees.  Range of motion of the right 
elbow was 0 to 140 degrees, with full supination and 
pronation, and no increased pain on resistance.  X-rays 
showed minimal degenerative changes at the tip of the 
olecranon process of the right elbow.

In November-December 1991, the veteran was hospitalized for a 
fever of unknown origin associated with night sweats since 
the previous month, found with marked persistent leukocytosis 
with lymphocytic predominance in marrow and with lymphoid 
hyperplasia; during hospitalization, he developed a malar 
rash and a diagnosis of seborrheic dermatitis.  It was felt 
that the symptoms were indicative of lymphoproliferative 
disorder with the possibility of a collagen disease.  A 
gallium scan performed at that time showed splenic and bone 
marrow involvement by a known lymphoproliferative disorder.  
Diagnoses included viral syndrome, suspected 
lymphoproliferative versus collagen disorder, and anxiety 
disorder.

At a VA examination in December 1991, it was noted that he 
had been hospitalized recently for a fever of undetermined 
origin and that he had been injured in an automobile accident 
during service with multiple injuries but no fractures.  He 
complained of recurrent swelling of the left knee.  On 
examination, he had several small and moderately large 
keloidal areas on the upper anterior chest.  The diagnoses 
included viral syndrome with lymphoproliferative disorder, 
and keloids on the chest. 

At a VA orthopedic examination in January 1992, the right 
elbow had a small tender exostosis at the lateral aspect of 
the olecranon, and there was no limitation of motion.  On 
examination of the left knee, there was crepitus but no 
limitation of motion or instability.  The diagnoses were 
degenerative joint disease of the right olecranon (post-
trauma) and medial meniscus tear of the left knee by MRI.  

The treatment records also show that the veteran was seen 
from December 1991 to February 1992 for post-traumatic stress 
disorder (PTSD), and a viral syndrome condition and atypical 
lymphocytosis were noted at the same time.  He was evaluated 
for lymphoproliferative disorder versus viral syndrome.  In 
December 1991, he reported that he had been having night 
sweats and fever intermittently for several months since 
returning from active duty in the Persian Gulf.  Work-ups 
were non-diagnostic, and the possibility of viral syndrome 
was assessed.  It was felt that the veteran did not have an 
infectious process.  

By March 1992, VA diagnostic evaluations were showing a 
suspected T-cell lymphoproliferative disorder (adult T-cell 
lymphoma-leukemia), but additional testing was still pending.  
According to a private medical treatment record, he was also 
seen in March and in April 1992 for an erythematous mass at 
the right side of the neck that was tender and hot and then 
for a similar lesion of the left arm.  In April 1992, 
following complaints of morning stiffness, a VA assessment 
was that there was no evidence of joint involvement; he had 
adequate range of motion and strength in all extremities.  

Leishmaniasis was suspected when he was examined in May 1992.  
During this time, he was also shown to have a malar rash.  
During VA psychiatric hospitalizations in 1993, it was noted 
that physical conditions included a possible 
lymphoproliferative disorder.

In an April 1993 rating, the RO denied service connection for 
residuals of head trauma, residuals of right hand trauma, 
keloids of the chest, and a disability described as viral 
syndrome with lymphoproliferative disorder.  In that decision 
the RO also granted service connection and noncompensable 
ratings for left knee and right elbow disorders.

He was seen in August 1993 with evidence of an infectious 
process.  On VA PTSD examination in September 1993, it was 
noted that the veteran had a history of lymphoproliferative 
disorder.  He was seen in February 1994 with a question of 
mononucleosis, when tests showed increased numbers of 
atypical lymphocytes that could have been a reactive process 
to a viral infection or primary lymphoproliferative disorder.  
In February 1995, the veteran complained of having swelling 
of the left knee for two months with pain and limitation of 
motion.  He also reported having ankle pain, painful and 
swollen hand joints, and night sweats with fevers that lasted 
two to three days until resolving spontaneously.  During a 
March-April 1995 hospitalization for psychiatric treatment, 
it was noted his physical conditions included 
lymphoproliferative disorter and hyperlipidemia.  In June 
1995, he was seen for increased Epstein-Barr titers and 
atypical presentation of arthralgia, low grade fever, and 
malaise suspected to be chronic fatigue syndrome.  VA 
treatment records from October 1995 reflect that chronic 
fatigue syndrome was suspected.  

A VA joints examination was conducted in November 1995.  The 
veteran reported noise upon moving the left knee as well as 
pain on both sides of the left knee.  There was no swelling, 
deformity, or crepitus of the left knee.  Patellar grinding 
test was negative, and there was no medial or lateral 
instability of the left knee upon stress valgus or varus.  
There was no anterior or posterior instability of the left 
knee, and the anterior and posterior Drawer test was 
negative.  There was no muscle atrophy of the left knee, and 
muscle strength was normal.  Range of motion was 140 degrees 
of flexion and 0 degrees of extension.  The diagnosis was 
left knee medial meniscus tear by MRI. 

A number of VA treatment records from late 1995 and early 
1996 show the veteran underwent evaluations for fevers and 
other symptoms of an illness which at times had been 
described as viral syndrome with lymphoproliferative 
disorder.  Essentially the studies were inconclusive and led 
to no firm diagnosis. 

In March 1996, the veteran was seen by VA with complaints of 
generalized pain and occasional fever.  May 1996 VA medical 
records show a history of lymphoproliferative disorder with a 
reported history of occasional fever every two to three 
months.  The veteran was hospitalized by VA in August 1996 
for a principal diagnosis of PTSD, but he was also treated 
for arthritis and seborrheic dermatitis.  At that time, a 
history of lymphoproliferative disorder was noted with low 
grade fevers and malar rash; and it was indicated that Gulf 
War syndrome secondary to chemical warfare exposure should be 
considered.

On outpatient treatment in July 1996, in pertinent part, the 
veteran referred to pains in multiple joints including both 
knees for the past five years; however, he had good range of 
motion of the shoulders and elbows.

The veteran was afforded a VA hematological disorder-blood 
examination by VA in July 1996.  The examining physician 
noted complaints of fever off and on with rigor and diarrhea.  
It was noted that the veteran had been followed by VA in the 
rheumatology, infectious disease, and hematology clinics with 
no clear diagnosis.  On joint examination, there was mild 
swelling or tenderness over the knees and wrists, but range 
of motion was functional in all joints, upper and lower 
extremities; gait was also functional.  He was noted to have 
episodes of febrile attacks with joint pain off and on, as 
well as a history of viral infection, such as EVD and CMV 
virus.  The diagnoses were polyarthralgia involving the 
hands, ankles, knees, and shoulders (resolving now); no clear 
diagnosis for hematological condition; and a history of 
chronic infection such as EVD and CMV virus.  On a July 1996 
PTSD examination, physical conditions were noted to include a 
rheumatic condition of unknown etiology.  

During August 1996 VA hospitalization for PTSD, it was noted 
he had a history of lymphoproliferative disorder with fevers 
and an increased white blood cell count, and that an 
infectious etiology had been ruled out by past work-ups.  It 
was noted this physical condition was of unknown etiology, 
and that he currently had a normal white blood cell count and 
was afebrile.  It was noted that consideration should be 
given to whether this was "Gulf War syndrome."

In February 1997, the veteran underwent a VA general medical 
examination.  He described having keloid on the anterior 
chest wall and a rash on the back and wheal on the face and 
back.  He had muscle and joint pain as well as stiffness of 
the left knee.  He stated that he could walk five to six 
blocks, but that he developed pain in the legs after three or 
four blocks; he could climb two flights of stairs.  On 
examination, his gait was steady and his posture was erect.  
He had erythematous patches on the forehead in the malar area 
and chin; he had keloid on the anterior chest wall.  There 
was no limitation of flexion or extension of the joints; 
joint movements were full and functional, and he used no 
mechanical aide.  There was no evidence of pain at rest or on 
manipulation.  The diagnoses were history of exposure to 
smoke and oil fumes; mild to moderate obstructive airway 
disease; multiple keloids of the anterior chest wall; patches 
of erythematous rash on the forehead and face; history of 
emotional disorder; multiple joint pains on the extremities; 
history of injury to the left knee during a truck accident; 
history of recurrent diarrhea; and hypertriglyceridemia.  The 
accompanying X-rays revealed no recent fracture, dislocation, 
other bony or joint abnormality, suprapatellar effusion, or 
other soft tissue abnormality of the knees; the knees were 
both essentially normal.  

At a March 1997 VA PTSD examination, the veteran's physical 
conditions were noted to include "arthritis, viral syndrome 
with intermittent fevers, question diagnosis."

On VA skin examination in March 1997, keloids on the chest 
were noted.

In April 1997, the RO granted service connection and a 100 
percent rating for PTSD; such rating was later declared to be 
permanent in nature.

The veteran underwent a VA joints examination in February 
2000.  At the time of the examination, the veteran did not 
refer to any pain of the left knee or right elbow; he 
mentioned a lot of discomfort of the anterior left knee upon 
walking or cold exposure, as well as occasional swelling of 
the left knee.  He said household activities requiring 
bending, standing or walking a lot, or going up and down 
stairs precipitated left knee pain.  When asked to describe 
how many times he had had severe bouts of pain that impaired 
him functionally, he did not know what to answer, but he 
indicated that the pain was more frequent on the left knee.  
There was no need for crutches, a brace, a cane, or 
corrective shoes for walking, and he did not have any 
episodes of dislocation or recurrent subluxation of the left 
knee or right elbow.  He did not have constitutional symptoms 
of inflammatory arthritis.  On physical examination, range of 
motion of his left knee was 140 degrees of flexion and 0 
degrees of extension; range of motion of his right elbow was 
145 degrees of flexion and 0 degrees of extension; there was 
no painful motion in ranges of motion.  There was no evidence 
of painful motion, edema, effusion, instability, weakness, 
redness, heat, abnormal movement and guarding of movement of 
the left knee or right elbow.  There was a positive patellar 
grinding test and mild crepitus of the left knee.  He also 
had mild crepitus of the right elbow and a non-disabling 
tenderness to palpation of the medial epicondyle of the right 
elbow.  His gait cycle was normal, and there was no 
ankylosis, leg discrepancy, or constitutional signs of 
inflammatory arthritis.  The diagnoses were residuals of a 
tear of the medial meniscus of the left knee, and traumatic 
arthritis of the right elbow.  

II.  Legal analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the veteran has been notified of the evidence 
needed to substantiate his claims.  All pertinent and 
available evidence has been obtained, and VA examinations 
have been provided.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

A.  Service connection

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

1.  Residuals of head trauma

The veteran alleges that he suffered trauma to the head as a 
result of a vehicle accident that occurred while he was on 
active duty during his Persian Gulf War service.

The service medical records do not bear out the veteran's 
contention.  While the records show that he injured his left 
knee and his right elbow as a result of the vehicle accident 
in service, there is no evidence of any head trauma.  The 
April 1991 service separation examination was negative for 
complaints or findings of head trauma.  Even assuming there 
was head trauma in service, it must have fully resolved 
without residuals, as the separation examination and post-
service medical records show no residuals of head trauma.  
Without a current disability, there is nothing to service 
connect.  Degmetich v. Brown, 104 F.3d 1328 (1997).

The weight of the credible evidence establishes that there 
are no residuals of head trauma from any incident of service.  
Claimed residuals of head trauma were not incurred in or 
aggravated by active service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 

2.  Residuals of right hand trauma

The veteran contends that he suffered trauma to the right 
hand as a result of a vehicle accident that occurred while he 
was on active duty during his Persian Gulf War service.

The service medical records do not bear out the veteran's 
contention.  While the records show that he injured his left 
knee and his right elbow as a result of the vehicle accident 
in service, there is no evidence of any right hand trauma.  
The April 1991 service separation examination was negative 
for complaints or findings of right hand trauma.  Even 
assuming there was right hand trauma in service, it must have 
fully resolved without residuals, as the separation 
examination and post-service medical records show no 
residuals of right hand trauma.  Without a current 
disability, there is nothing to service connect.  Degmetich, 
supra.

The weight of the credible evidence establishes that there 
are no residuals of right hand trauma from any incident of 
service.  Claimed residuals of right hand trauma were not 
incurred in or aggravated by active service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

3.  Keloids of the chest 

The veteran is also seeking service connection for keloids of 
the chest.  The service medical records from the veteran's 
first period of active duty (1982-1985) show that he had no 
keloid cyst or scars of the chest when he enlisted.  However, 
on periodic examination during service in 1984, he was noted 
as having a hypertrophied horizontal scar on his anterior 
chest.   On his quadrennial examination, performed while in 
the reserve in 1989, he was noted chest keloids.  Later 
medical records also note chest keloids.

With due regard to the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that current chest keloids may be 
traced back to the chest scarring initially noted during the 
veteran's first period of service.  Thus the Board holds that 
chest keloids were incurred in that period of service, 
warranting service connection.

4.  Disability described as viral syndrome
 with lymphoproliferative disorder

During the veteran's second period of active duty (1990-1991) 
he had service in Southwest Asia during the Persian Gulf War.  
The evidence shows that shortly after that active duty he 
began to complain of episodic fever and other symptoms which 
at times have been medically described as viral syndrome with 
lymphoproliferative disorder.  However, the illness has been 
described in other terms as well, and an infectious process 
has essentially been ruled out.  

The Board has considered this claim under special legal 
authority pertaining to Gulf War illnesses.  Such provides 
that, subject to various conditions, service connection may 
be granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symtoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 
38 U.S.C.. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
Pub. L. 107-103, 115 Stat. 976 (2001).

The evidence shows that since his period of Persian Gulf War 
service in Southwest Asia, the veteran has developed signs 
and symptoms of chronic illness.  Numerous signs and symptoms 
of this vague illness are described in the medical records, 
and some doctors have speculated that it may be related to 
the veteran's Persian Gulf War service.  Various workups have 
failed to arrive at a firm diagnosis of the condition, 
although it at times has been described as viral syndrome 
with lymphoproliferative disorder.  The medical records 
indicate that such condition has been shown to a compensable 
degree at least at some point after service (even if not 
currently) under analogous rating criteria (e.g., codes of 
38 C.F.R. § 4.117 for the hemic and lymphatic systems) and 
has lasted at least 6 months.  Medical authorities have not 
affirmatively attributed the condition to a cause other than 
being in Southwest Asia during the Persian Gulf War.  In 
short, the condition may be presumptively related to service 
in Southwest Asia during the Persian Gulf War.

The Board concludes that a disability due to undiagnosed 
illness, described at times as viral syndrome with 
lymphoproliferative disorder, was incurred in Persian Gulf 
War service under the cited legal authority.  Thus service 
connection is granted for this condition.  The benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
making this decision.

B.  Evaluations of service-connected disabilities

The veteran is seeking higher (compensable) ratings for 
service-connected left knee and right elbow disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When a diagnostic code does not provide a 0 percent rating, 
and the requirements for a compensable evaluation are not 
met, a 0 percent rating will be assigned.  38 C.F.R. § 4.31.



1.  Left knee disability

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight.  38 C.F.R. § 
4.71a, Code 5257.

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  A 0 percent rating is warranted for limitation of leg 
flexion when it is limited to 60 degrees, and a 10 percent 
rating is warranted when it is limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5260.  A 0 percent rating is warranted 
when leg extension is limited to 5 degrees, and a 10 percent 
rating is warranted when it is limited to 10 degrees.  38 
C.F.R. § 4.71a, Code 5261.

The medical evidence since service shows no recurrent 
subluxation or lateral instability of the left knee.  If the 
left knee disability is rated under Code 5257, a compensable 
rating is not warranted.  38 C.F.R. § 4.31.  The medical 
evidence since service shows full range of motion of the knee 
and no objective evidence of pain restricting motion.  Under 
Codes 5260 and 5261, the left knee disability is 0 percent, 
even when the effects of pain are considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the left knee condition includes a history of a torn 
meniscus, the medical records since service do not show a 
symptomatic semilunar cartilage to the degree required for a 
20 percent rating under 38 C.F.R. § 4.71a, Code 5258.  Nor 
has there been a removed cartilage, with residual symptoms, 
as required for a 10 percent rating under 38 C.F.R. § 4.71a, 
Code 5259.  

The weight of the evidence demonstrates that the left knee 
disability is noncompensable in degree.  Since the effective 
date of service connection, there have been no identifiable 
periods of time during which the condition has been 
compensable, and thus higher "staged ratings" are not in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the preponderance of the evidence is against the claim for a 
compensable rating for a left knee disability, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

2.  Right elbow disability

The right elbow disability involves arthritis that has been 
shown by X-rays.  Degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Standard range of elbow flexion is from 0 degrees to 145 
degrees flexion.  38 C.F.R. § 4.71, Plate I.  The veteran is 
right-handed.  A 0 percent rating is warranted for limitation 
of flexion of the major forearm when it is limited to 110 
degrees, and a 10 percent rating is warranted when it is 
limited to 100 degrees.  38 C.F.R. § 4.71a, Code 5206.  A 10 
percent rating is warranted when extension of the major 
forearm is limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5207.

Medical records since service show that there is full range 
of motion of the right elbow.  The requirements for a 
compensable rating based on limitation of flexion or 
extension, under Codes 5206 and 5207 are not met.  Records 
also show full supination and pronation, and a compensable 
rating under related Code 5213 is not warranted.  There is no 
objective evidence of pain on motion, or of pain causing any 
amount of restriction of motion of the elbow, and thus a 
compensable rating under Codes 5003 and 5010 is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The weight of the evidence demonstrates that the right elbow 
disability is noncompensable in degree.  Since the effective 
date of service connection, there have been no identifiable 
periods of time during which the condition has been 
compensable, and thus higher "staged ratings" are not in 
order.  See Fenderson, supra.  As the preponderance of the 
evidence is against the claim for a compensable rating for a 
right elbow disability, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra. 


ORDER

Service connection for residuals of head trauma is denied.

Service connection for residuals of right hand trauma is 
denied.

Service connection for keloids of the chest is granted.

Service connection for a disability due to undiagnosed 
illness, at times described as viral syndrome with 
lymphoproliferative disorder, is granted.

A compensable rating for a left knee disability is denied.

A compensable rating for a right elbow disability is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

